            Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 1 of 8 Page ID #:35

AO 91 (Rev. 11/11) Criminal Complaint


                                          UNITED STATES DISTRICT COUR                                            FILED
                                                                                                     CLERK ~.1 S ~ISTRiCT
                                                                                                                          rOURT
                                                                 for the
                                                                                                          C~~ 1' i Za19
                                                      Central District of California             C ENTRAL DISTf~ICT Q~F
                                                                                                 BY           ,/n v       FORNIA
                                                                                                                          .—~.,~..
 UNITED STATES OF AMERICA,

                  ►~

 PEDRO ALVAREZ-SANCHEZ,
                                                                           Case No.    E Di9_            p6b3
             ~•     T ~ 6,-'

             ~" IJe~endar~t.
 a           ~ ~.:v
                 ~-
                      _, ~
C,~~         ~
 ~'~
,~:          --
             _ c~ , ~~.
                     ,;  s                         CRIMINAL COMPLAINT
J           U       «~'~ --'~c
         I, tl~or              ainan~ in this case, state that the following is true to the best of my knowledge and belief.
                  ,̀=:r
On ar about`Jun~ 1~1, 20~~9, in the County of San Bernardino in the Central District of California, the defendant

violated:

       Code Section                                                    Offense DescYiption

       8 U.S.C. §§ 1326(a) and (b)(2)                                 Illegal Re-entry of a Deported or Removed Alien

         This criminal complaint is based on these facts:

          Please see attached affidavit.

         ❑
         D Continued on the attached sheet.




                                                                                Carlos Martinez, deportation Officer
                                                                                         Printed name and title
Sworn to before me and signed in my presence.

 Date:               12 I~           ~q                                       K/~t~
                                                                                           Judge's signature

 City and state: Riverside, California                                     Hon. Kenly Kiya Kato, U.S. Magistrate Judge
                                                                                         Printed name and title




AUSA: Peer Dahlquist(951-276-6267)
  Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 2 of 8 Page ID #:36



                                  T L~L+TT T[fTT




I, Carlos Martinez Jr., being duly sworn, declare and state as

follows:

                             I.   INTRODUCTION

     1.      I am a Deportation Officer ("DO") with the United

States Department of Homeland Security (~~DHS"), U.S. Immigration

and Customs Enforcement ("ICE"), and I have been so employed

since September 2006.      I am currently assigned to the San

Bernardino Office of Enforcement and Removal Operations.                 I have

experience reviewing immigration files, removal proceedings and

executed final orders of removal.

                        II. PURPOSE OF AFFIDAVIT

     2.      This affidavit is made in support of a criminal

complaint charging PEDRO ALVAREZ-SANCHEZ, also known as (~~aka")

"Pedro Alvares Sanchez," aka "Pedro Sanchez-Alvarez" aka

~~Alfredo Gomez" ("ALVAREZ-SANCHEZ"), with a violation of Title

8, United States Code, Sections 1326(a) and (b)(2) (Illegal Re-

entry of a Deported or Removed Alien).

     3.      The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to merely show that there

is sufficient probable cause for the requested criminal

complaint and does not purport to set forth all of my knowledge

of or investigation into this matter.              Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.
 Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 3 of 8 Page ID #:37




                          III. PROBABLE CAUSE

        4.   On or about July 1, 2019, as part of my routine

database checks, I learned that, on or about June 11, 2019,

local law enforcement in the County of San Bernardino arrested

ALVAREZ-SANCHEZ for the offense of Transport/Sell Controlled

Substance in violation of California Health and Safety code

Section 11351.     Subsequently, I conducted law enforcement

database checks and learned that ALVAREZ-SANCHEZ was convicted

for that offense and will be releasing to ICE custody on or

about December 10, 2019.     Based on this information, I undertook

the present investigation of ALVAREZ-SANCHEZ.

        5.   On or about November 12, 2019, I obtained and reviewed

the DHS A-File A029 315 516, which is maintained for the subject

alien ~~PEDRO ALVAREZ-SANCHEZ."     The A-File contained the

following documents and information:

             a.   Photographs of the subject alien to whom DHS

A-File A029 315 516 corresponds.       I compared those photographs

to photographs taken of ALVAREZ-SANCHEZ at the time of his

booking into the San Bernardino County Jail on or about June 11,

2019.    I determined that the photographs in DHS A-file A029 315

516 depict ALVAREZ-SANCHEZ.

             b.   Removal Orders showing that ALVAREZ-SANCHEZ was

ordered removed from the United States to Mexico on August 11,

1989 and January 15, 2018.

             c.   Executed I-205 Warrants of Removal/Deportation

and I-296 Notice to Alien Ordered Removed/Departure Verification

indicating that ALVAREZ-SANCHEZ was officially removed and
 Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 4 of 8 Page ID #:38




deported from the United States on August 11, 1989, July 24,

1997, May 22, 2007, June 15, 2016, and January 15, 2018.           I know

from my training and experience that an I-205 Warrant of

Removal/Deportation and I-296 Notice to Alien Ordered

Removed/Departure Verification is executed each time a subject

alien is removed and deported from the United States by ICE (and

its predecessor agency, INS) and usually contains the subject's

signature and fingerprint.      The executed I-205 Warrants of

Removal/Deportation and I-296 Notice to Alien Ordered

Removed/Departure Verification in ALVAREZ-SANCHEZ's DHS A-File

contains his signature, and fingerprint.

          d.    A copy of conviction record, from the United

States District Court for the Central District of California,

case number 88-CR-00671-CBM-1, showing that ALVAREZ-SANCHEZ was

convicted on or about February 8, 1989, of Possession of

Counterfeit Government Obligations, in violation of Title 18,

United States Code, Section 472, for which ALVAREZ-SANCHEZ was

sentenced to 12 months in prison.

          e.    A certified copy of conviction record, from the

Superior Court of the State of California, County of San

Bernardino, case number SCR58007, showing that ALVAREZ-SANCHEZ

was convicted on or about April 5, 1993, of Possession for Sale

of a Controlled Substance, to wit, Cocaine, in violation of

California Health and Safety Code Section 11351, for which

ALVAREZ-SANCHEZ was sentenced to four years in prison.

          f.    A certified copy of conviction record, from the

Superior Court of the State of California, County of San



                                    3
 Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 5 of 8 Page ID #:39




Bernardino, case number SCR58007, showing that ALVAREZ-SANCHEZ

was convicted on or about April 5, 1993, of Possession for Sale

of a Controlled Substance, to wit, Heroin, in violation of

California Health and Safety Code Section 11351, for which

ALVAREZ-SANCHEZ was sentenced to one year in prison.

          g.    A certified copy of conviction record, from the

Superior Court of the State of California, County of San

Bernardino, case number FSB06167, showing that ALVAREZ-SANCHEZ

was convicted on or about March 29, 1995, of

Sale/Transportation/Offer to Sell Controlled Substance, to wit,

Heroin, in violation of California Health and Safety Code

Section 11352(a), for which ALVAREZ-SANCHEZ was sentenced to

five years in prison.

          h.    A copy of conviction record, from the United

States District Court for the District of Arizona, case number

07-MJ-01715-OOlM, showing that ALVAREZ-SANCHEZ was convicted on

or about February 28, 2007, of Alien Eluding Examination and                 '

Inspection by Immigration Officers of the United States, in

violation of Title 8, United States Code, Section 1325, a

misdemeanor offense, for which ALVAREZ-SANCHEZ was sentenced to

90 days in prison.

          i.    A copy of conviction record, from the Superior

Court of the State of Nevada, Clark County, case number

1OC262663-1, showing that ALVAREZ-SANCHEZ was convicted on or

about May 10, 2010, of Trafficking in Controlled Substance, to

wit, cocaine and/or Methamphetamine, in violation of Nevada

Revised Statutes Section 453.3385, for which ALVAREZ-SANCHEZ was




                                    0
 Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 6 of 8 Page ID #:40




sentenced to a maximum of 72 months imprisonment with a minimum

parole eligibility of 28 months of imprisonment.

          j.    A copy of conviction record, from the United

States District Court for the District of Nevada, case number

12-CR-0168-JCM-PAL, showing that ALVAREZ-SANCHEZ was convicted

on or about April 17, 2013, of Deported Alien Found Unlawfully

in the United States, in violation of Title 8, United States

Code, Section 1326, for which ALVAREZ-SANCHEZ was sentenced to

56 months in prison.

          k.    A copy of conviction record from the San

Bernardino Court Website, from the Superior Court of the State

of California, County of San Bernardino, case number

FWV19001814, showing that ALVAREZ-SANCHEZ was convicted on or

about December 3, 2019, of Transport/Sell Controlled Substance,

in violation of California Health and Safety Code Section 11351,

for which ALVAREZ-SANCHEZ was sentenced to two years in prison.

          1.    Various documents, in addition to the Warrants of

Removal/Deportation, indicating that ALVAREZ-SANCHEZ is a native

and citizen of Mexico.     These documents include: (i) Final

Orders of Deportations, dated August 11, 1989 and January 15,

2018, ordering ALVAREZ-SANCHEZ deported to Mexico; and (ii)

Record of Sworn Statement for Reinstatement dated January 15,

2018 in which ALVAREZ-SANCHEZ admitted that he is a citizen and

native of Mexico.

          m.    On or about November 12, 2019, I reviewed the

printouts of the Criminal Identification Index ("CII").           Based

on my training and experience, I know that the CII databases



                                    5
 Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 7 of 8 Page ID #:41




track and record arrests and convictions of individuals

according to an individual's CII number.        The CII printouts

confirmed that ALVAREZ-SANCHEZ had been convicted of the crimes

reflected on the documents contained in the DHS A-File,

described above.

     6.   On or about November 12, 2019, I reviewed the

printouts of ICE computer indices on ALVAREZ-SANCHEZ.           Based on

m y training and experience, I know that the ICE computer indices

track and document each time an alien is deported from the

United States by ICE, was deported by the former INS, or is

granted permission to enter or re-enter the United States.           The

ICE computer indices confirmed that ALVAREZ-SANCHEZ had been

deported on the dates indicated on the Warrants of

Removal/Deportation and Notice to Alien Ordered

Removed/Departure Verification found in the DHS A-File.           The ICE

computer indices further indicated that ALVAREZ-SANCHEZ had not

applied for or obtained permission from the Attorney General or

his designated successor, the Secretary of Homeland Security, to

re-enter the United States legally since ALVAREZ-SANCHEZ had

last been deported.

     7.   Based on my review of ALVAREZ-SANCHEZ's DHS A-File, I

have determined that his A-File does not contain any record of

him ever applying for, or receiving permission from, the

Attorney General or his designated successor, the Secretary of

Homeland Security, to legally re-enter the United States.           Based

on my training and experience, I know that such documentation is

required to re-enter the United States legally after



                                    D
 Case 5:19-cr-00402-JAK Document 1 Filed 12/11/19 Page 8 of 8 Page ID #:42




deportation, and that if such documentation existed, it would

ordinarily be found in the DHS A-File.

                             IV. CONCLUSION

     8.      Based on the foregoing, I submit that there is

probable cause to believe that ALVAREZ-SANCHEZ has violated

Title 8, United States Code, Sections 1326(a) and (b)(2)

(Illegal Re-entry of a Deported or Removed Alien).



                                                -~.-~
                                        Carlos Martinez Jr.    \
                                        Deportation Officer, ICE

Subscribed to and sworn before me
this !~ day of December, 2019.




UNITED STA      MAGISTRATE JUDGE




                                    7
